Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
Once again, this Court mandates a futile act.
The court not only informed the minor, among other things, that he had a right to a trial at which the charges would have to be proven against him beyond a reasonable doubt and that he would have the right to cross-examine witnesses and that he would not have to testify and that a decision not to testify could not be held against him, the court specifically stated: "Do you know that by making this admission you come under my authority and that I could do a variety of things up to and including placing you away from home in an institution for up to 18 months”.
The presentment agency was in error in conceding that the
*319allocution was inadequate. We do not have to accept the concession (see, People v Rowe, 227 AD2d 212). The case cited by the court (Matter of Melvin A., 216 AD2d 227) is not conclusive on the point in issue, as there were multiple errors in that matter.